DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in KR on 01/05/2021. It is noted, however, that applicant has not filed a certified copy of the KR application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more (See 2019 Update:  Eligibility Guidance).

Independent Claims 1, 11 recites acquire a vibration signal from the frame image; remove a noise signal due to vibration of the camera from the vibration signal; acquire a motion signal obtained by magnifying subtle motions from the noise signal- removed vibration signal; extract vibration characteristics from the motion signal;estimate an occurrence of an earthquake by extracting a peak signal from the vibration characteristics; and determine whether an earthquake occurs by receiving earthquake estimation information from at least one other camera located within a certain range [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation].
In combination with Independent Claim 1, 11, Claim(s) 2-10, 12-20 recite(s) wherein in the acquiring of the motion signal, the at least one instruction further causes the apparatus to: acquire a magnified frame image in which the subtle motions are magnified by a deep  [Mathematical Concepts – mathematical relationships; mathematical formulas or equations or mathematical calculation]. 
This judicial exception is not integrated into a practical application.  Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP § 2106.05(f)) (i.e. a memory; and a processor executing at least one instruction stored in the memory, wherein when executed by the processor, the at least one instruction causes the apparatus to:);
Adding insignificant extra-solution activity to the judicial exception (see MPEP § 2106.05(g)) (i.e. acquire a frame image from a camera;); or
Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)). 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The additional elements simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)) (i.e. a memory; and a processor; See Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 and cited references for evidence).


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter over prior art:
The cited references don't explicitly teach the processing steps of claims 1, 11.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THOMPSON ET AL. (US 11,204,435) teaches METHODS AND SYSTEMS FOR MEASURING AND ANALYZING BUILDING DYNAMICS;
JOHNSON ET AL. (US 11,169,288) teaches FAILURE PREDICTION AND ESTIMATION OF FAILURE PARAMETERS;

ALLEN ET AL. (US 2018/0376314) teaches MYSHAKE:  SMARTPHONE-BASED EARTHQUAKE EARLY WARNING SYSTEM;
KUNITSYN ET AL. (US 7,277,797) teaches PREDICTION SYSTEM AND METHOD;
JING ET AL. (US 2011/0255371) teaches HYDROCARBON DETECTION WITH PASSIVE SEISMIC DATA.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864